IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                          FILED
                         AT KNOXVILLE                   August 12, 1999

                                                       Cecil Crowson, Jr.
                       JULY 1999 SESSION              Appellate C ourt
                                                          Clerk



STATE OF TENNESSEE,            )
                               )    NO. 03C01-9808-CR-00299
      Appellee,                )
                               )    ROANE COUNTY
VS.                            )
                               )    HON. E. EUGENE EBLEN,
DONALD SCHWEITZER,             )    JUDGE
                               )
      Appellant.               )    (Fraudulent Insurance Claim)



FOR THE APPELLANT:                  FOR THE APPELLEE:

CHARLES B. HILL II                  PAUL G. SUMMERS
P. O. Box 852                       Attorney General and Reporter
Kingston, TN 37763
                                    MARVIN S. BLAIR, JR.
                                    Assistant Attorney General
                                    Cordell Hull Building, 2nd Floor
                                    425 Fifth Avenue North
                                    Nashville, TN 37243-0493

                                    CHARLES E. HAWK
                                    District Attorney General

                                    DENNIS W. HUMPHREY
                                    Assistant District Attorney General
                                    P. O. Box 703
                                    Kingston, TN 37763-0703




OPINION FILED:



AFFIRMED



JOE G. RILEY,
JUDGE
                                      OPINION


       Defendant, Donald Schweitzer, was convicted by a Roane County jury of the

offense of filing a fraudulent insurance claim under $500 in value, a Class A

misdemeanor. In this appeal as of right, the sole issue is whether the evidence was

sufficient to support the verdict. We AFFIRM the judgment of the trial court.



                                         FACTS



       The state’s proof revealed that on September 5, 1996, the trailer in which

defendant resided was deliberately set on fire and damaged. A neighbor testified

that defendant’s girlfriend left the trailer shortly before the defendant left the trailer.

The neighbor heard an “explosion sound” between 2:00 and 3:00 p.m. almost

immediately after the defendant left the trailer, and she saw a “reddish-orange glow”

in the trailer window. She observed the defendant remain in his truck just outside

his driveway.



       Another neighbor testified that she passed the defendant while defendant

was leaving the neighborhood at approximately 3:00 p.m. She observed him

looking back toward the trailer which was smoking.



       One of the neighbors reported the fire to the authorities. The first person to

respond was a deputy/volunteer fire chief who arrived at approximately 3:15 p.m.



       The insurance investigator and an investigator from the state fire marshall’s

office testified that the fire was caused by a flammable liquid poured on the floor

which was ignited at the back door.          It is undisputed that the fire had been

deliberately set.




                                            2
        The local insurance agent testified that the defendant came to his office,

reported the loss, and filed a claim. The local agent then filed the claim with a

claims representative.



        The defendant testified that he left the residence at 2:00 or 2:30 p.m. and did

not set the fire. Other witnesses testified that the defendant was at the Bane

residence, a considerable distance from the defendant’s trailer, at approximately

3:00 p.m. Another neighbor saw the defendant at approximately 2:30 p.m. at her

residence just down the street from the defendant’s trailer.



        The defendant’s expert witness agreed that the fire had been intentionally set

but believed the point of origin was different from that described by the other two

expert witnesses.



        Based upon the evidence introduced at trial, the jury acquitted the defendant

of arson but convicted him of filing a fraudulent insurance claim valued at $500 or

less.



                         SUFFICIENCY OF THE EVIDENCE



        Defendant contends the evidence is insufficient to support the guilty verdict.

We respectfully disagree.



        In determining the sufficiency of the evidence, this Court does not reweigh

or reevaluate the evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).

A jury verdict approved by the trial judge accredits the state's witnesses and

resolves all conflicts in favor of the state. State v. Bigbee, 885 S.W.2d 797, 803

(Tenn. 1994); State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). On appeal, the state

is entitled to the strongest legitimate view of the evidence and all legitimate or

reasonable inferences which may be drawn therefrom. Id. This Court will not disturb



                                           3
a verdict of guilt due to the sufficiency of the evidence unless the defendant

demonstrates that the facts contained in the record and the inferences which may

be drawn therefrom are insufficient, as a matter of law, for a rational trier of fact to

find the accused guilty beyond a reasonable doubt. State v. Brewer, 932 S.W.2d
1, 19 (Tenn. Crim. App. 1996). Accordingly, it is the appellate court's duty to affirm

the conviction if the evidence, viewed under these standards, was sufficient for any

rational trier of fact to have found the essential elements of the offense beyond a

reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 317,

99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979); State v. Cazes, 875 S.W.2d 253, 259

(Tenn. 1994).



       Any person who intentionally presents or causes to be presented a false or

fraudulent insurance claim for the payment of a loss commits the offense of filing

a fraudulent insurance claim, which is punishable as in the case of theft. See Tenn.

Code Ann. § 39-14-133. Looking at the evidence in a light most favorable to the

state, as we are required to do, the evidence is more than sufficient to support the

guilty verdict. It was undisputed that the fire was deliberately set. The defendant

was seen leaving the trailer just prior to an “explosion.” He remained in his vehicle

outside his driveway for a time and was seen looking back toward the smoking

trailer as he drove from the community. He reported the loss and filed a claim with

the local insurance agent. It was for the jury to determine the credibility of the

witnesses. The jury, by its verdict, accredited the state’s theory that the defendant

intentionally presented or caused to be presented a fraudulent insurance claim.

This was the jury’s prerogative.      Furthermore, the jury’s acquittal of arson is

irrelevant. There is no requirement of consistency in a jury verdict. Wiggins v.

State, 498 S.W.2d 92, 93-94 (Tenn. 1973).



       For these reasons, we conclude the evidence was sufficient to support the

verdict of guilt and AFFIRM the judgment of the trial court.




                                           4
                                      ____________________________
                                       JOE G. RILEY, JUDGE




CONCUR:


_______________________________
GARY R. WADE, PRESIDING JUDGE



_______________________________
DAVID H. WELLES, JUDGE




                                  5